DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 February 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-25 of U.S. Patent No. 8,948,855. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a method for indicating an occurrence of an epileptic seizure including the steps of obtaining a time series of heart beat complex data from a patient; determining at least one heart beat complex shape parameter for each of a plurality of heart beat complexes in said time series of heart beat complex data; comparing said at least one heart beat complex shape parameter for each of said plurality of heart beat complexes to a first reference heart beat complex shape template; indicating an occurrence of an epileptic seizure based upon a determination that said at .

Claims 1-2 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,130,294. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a method for indicating an occurrence of an epileptic seizure including the steps of obtaining a time series of heart beat complex data from a patient; determining at least one heart beat complex shape parameter for each of a plurality of heart beat complexes in said time series of heart beat complex data; comparing said at least one heart beat complex shape parameter for each of said plurality of heart beat complexes to a first reference heart beat complex shape template; indicating an occurrence of an epileptic seizure based upon a determination that said at least one heart beat complex shape parameter for at least a portion of said plurality of heart beat complexes fails to match said first reference heart beat complex shape template.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-13 are directed to the abstract idea of detecting and confirming occurrence of an epileptic seizure, as explained in more detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, when they are present, are recited at a high degree of generality and provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  
Claim 1 recites a medical device configured to implement a method for performing the steps of obtaining data relating to a portion of a heart beat complex shape from a patient via a first body signal; obtaining a second body signal; identifying the occurrence of the seizure based upon the second body signal, wherein the second body signal is different from the first body signal utilized for the portion of the heart beat complex shape; comparing the portion of the heart beat complex shape with a corresponding portion of a reference heart beat complex shape template of the patient; verifying the occurrence of the seizure based upon the comparison; and initiating one or more therapeutic actions based on the verification. All of these concepts relate to diagnostic practices in which data are collected and analyzed. The concept described in claim 1 is not meaningfully different than those diagnostic concepts found by the courts to be abstract ideas. As such, the description in claim 1 of indicating an occurrence of an epileptic seizure based on collected heart beat data is an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the generic computer structure of “one or more processors” for performing the claimed steps. Thus, the elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792